DETAILED ACTION

Claim Objections
Claims 8-10 and 13-14 are objected to because of the following informalities:  
Claim 8 is presented as depending from claim 5; however, due to the language of the claim (“the stabilizing member”), it appears that claim 8 was intended to depend from claim 7, and for the purposes of examination, is interpreted thus.  
Claim 9 is presented as depending from claim 6; however, due to the language of the claim (“a second stabilizing member”), it appears that claim 9 was intended to depend from claim 8, and for the purposes of examination, is interpreted thus.
Claim 10 is presented as depending from claim 7; however, due to the language of the claim (“the second stabilizing member”), it appears that claim 10 was intended to depend from claim 9, and for the purposes of examination, is interpreted thus.
Claim 13 recites “a first end connecting pin”; however, from context, it appears this is referring to the “first connecting pin of a load transfer member”, and for the purposes of examination, is interpreted thus.
Claim 14 recites “a second end connecting pin”; however, from context, it appears this is referring to the “second connecting pin of a load transfer member”, and for the purposes of examination, is interpreted thus.
Claim 14 recites “an interior connecting pin” versus -the interior connecting pin-, despite said limitation having already been introduced in claim 13, from which 14 depends.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5, and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grimes (US Pat No 1,612,917).
In regard to claim 1, Grimes discloses a crankshaft assembly (see Figures and Page 1, line 5) comprising:
a rotatable shaft (5) having a center axis (see Figs 1 and 2),
a crank means (6) positioned transversely to the center axis (see especially Fig 2), wherein an interior portion of the crank means is fixedly coupled to the rotatable shaft (elements 5 and 6 integrated together as seen in Fig 2),
a load transfer member (comprising at least elements 8 and 11) having a first end connecting pin (one of pins 10, as seen in Fig 1), a second end connecting pin (the other of pins 10), and an interior connecting pin (the pin in the central portion of element 11, where it joins with 6), wherein the interior connecting pin is rotatably coupled to the crank means (Page 1, lines 60-64),
a first connecting rod (one of rods 4/9) having exterior end (connected to one of pistons 3) and an interior end (connected at one of pins 10), wherein the interior end of the first connecting rod is rotatably coupled to the first end connecting pin (see Fig 1), and
a second connecting rod (the other of rods 4/9) having exterior end (connected to the other of pistons 3) and an interior end (connected to the other of pins 10), wherein the interior end of the second connecting rod is rotatably coupled to the second end connecting pin (see Fig 1).
In regard to claim 2, Grimes discloses the assembly of claim 1, wherein the crank means (6) is a crank member having an interior end (where it mates with 5) and an exterior end (where it mates with 11) positioned transversely to the longitudinal axis (best seen in Fig 2), wherein the interior end is the interior portion (in line with the crank axis) and the exterior end is rotatably coupled to the interior connecting pin of the load transfer member (see the connection of 6 and 11 in Figs 1 and 2, also see Page 1, lines 60-64).
In regard to claim 5, Grimes discloses the assembly of claim 1, wherein the crank means (6) is a first crank member (one of 6 to the “left” of 11 as seen in Fig 2) and a second crank member (the other of 6 to the “right” of 11) each having an interior end and an exterior end (both connected at the interior end to a portion of 5 and at the exterior end to 11), wherein each exterior end is positioned transversely to the center axis and each interior end is the interior portion (see Fig 2), and each exterior end is rotatably coupled to the interior connecting pin of the load transfer member (both connected to a side of 11).
In regard to claim 11, Grimes discloses the assembly of claim 1, incorporated into an engine wherein the exterior end of the first connecting rod (one of rods 4/9) is rotatably coupled to a first piston (one of 3) and the exterior end of the second connecting rod (the other of rods 4/9) is rotatably coupled to a second piston (the other of 3).
In regard to claim 12, Grimes discloses the assembly of claim 11, further comprising a second system of claim 1 wherein the crank means of the second system is rotated at an angle of 180 degrees with respect to the first system of claim 1 (as can be seen in Fig 2, there are two “sets” of transfer elements, crank means pairs, etc., wherein when one pair of crank means (6) is pointing “up” as seen in Fig 1, the other pair is pointing “down”).
In regard to claim 13, Grimes discloses a method of rotating a crankshaft (for example, see Page 1, lines 13-15: “a direct steady pull is imparted to the cranks of the crank shaft”), the method comprising: 
moving an exterior end (connected at one of pistons 3, Fig 1) of a first connecting rod (one of rods 4/9) along a first linear direction (“up and down” in cylinder block 2), moving an interior end (connected at one of pins 10) of the first connecting rod rotatably coupled to a first connecting pin (one of 10) of a load transfer member (with at least elements 8 and 11), rotating the load transfer (8/11) member about a first end connecting pin (the first connecting pin of a load transfer member, 10) and about an interior connecting pin (the pin in the central portion of element 11, where it joins with 6) rotatable coupled to a crank means (6), rotating the crank means about the crankshaft (5), which in turn rotates the crankshaft about its center axis (for example, as described in Page 1, lines 60-70).
In regard to claim 14, Grimes discloses the method of claim 14, further comprising: moving an exterior end (at the other of pistons 3, Fig 1) of a second connecting rod (the other of rods 4/9) along the first linear direction (also “up and down” in cylinder block 2), moving an interior end (connected at the other of pins 10) of the second connecting rod rotatably coupled to a second connecting pin (the other of 10) of the load transfer member (8/11), rotating the load transfer member about a second end connecting pin (the second connecting pin of a load transfer member, 10) and about the interior connecting pin (the pin in the central portion of element 11, where it joins with 6) rotatable coupled to the crank means (6), rotating the crank means about the crankshaft (5), which in turn rotates the crankshaft about its center axis (for example, as described in Page 1, lines 60-70).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Grimes (US Pat No 1,612,917), in view of Irgens (US Pat No 3,903,995).
In regard to claims 3 and 4,
Grimes discloses the assembly of claims 2 and 1.
Grimes does not positively disclose:
a counter weight coupled to the interior end of the crank means, or
wherein the crank means is a crank wheel.
In other words, in the system of Grimes, the crank means is a simple crank lever.
However, it is very well known in the art to utilize crank wheels having a counter weight end as crank means in crankshafts, as demonstrated in all mist all modern engines.
Specifically, Examiner introduces Irgens who discloses a piston engine (see Fig 3), and most importantly, discloses wherein the crank means in the engine is a crank wheel having a counter weight (see element 81 in Fig 3). Irgens teaches that such a counterweighted crank wheel balances the masses associated with the piston (Col 2, line 65-Col 3, line 3).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to configure the crank means of Grimes as a crank wheel (having a counter weight), as is very commonly done in the art, in order to balance the masses of the engine as taught by Irgens.

Allowable Subject Matter
Claims 6-10 and 15 are objected to as being dependent upon a rejected base claim, but appear they would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB M AMICK whose telephone number is (571)272-5790. The examiner can normally be reached Core Hours 10-6 M-F (First Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB M AMICK/Primary Examiner, Art Unit 3747